Case: 15-20195      Document: 00513217063         Page: 1    Date Filed: 10/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                              October 2, 2015
                                    No. 15-20195
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


GREGORY LAFLEUR,

               Plaintiff - Appellant

v.

CHARLES A. MCCLELLAND, JR., Houston Police Department Chief;
PAULA CAMP, Officer; JOHN DOE; SERGEANT B. KLEVENS,

               Defendants - Appellees




                   Appeal from the United States District Court
                    for the Southern District of Texas, Houston
                              USDC No. 4:13-CV-425


Before JOLLY, PRADO, and ELROD, Circuit Judges.
PER CURIAM:*
       Gregory LaFleur was prosecuted for solicitation of prostitution in the
state courts of Texas. After being acquitted by a jury, he brought Fourth and
Fourteenth Amendment constitutional violation claims against the defendants
under 42 U.S.C. § 1983, as well as malicious prosecution claims under Texas
state law.     The defendants moved for summary judgment, asserting the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20195     Document: 00513217063       Page: 2   Date Filed: 10/02/2015



                                   No. 15-20195
defense of qualified immunity. The district court granted summary-judgment
dismissal of LaFleur’s § 1983 claims, as well as those for malicious prosecution.
We AFFIRM.
                                         I.
      On April 3, 2011, defendant Officer Paula Camp, executing a reverse-
sting operation in consort with defendant Sergeant B. Klevens, approached
LaFleur in conversation that turned to offers of sex for pay. Although general
pleasantries were initially exchanged, the conversation quickly took a more
adult tone. Specifically, LaFleur became interested when Camp stated that
she needed to “make some money.” LaFleur then offered that Camp could
“come with [him]” and inquired as to “[h]ow much it would take?” After some
exchange, LaFleur accepted the terms of their negotiation. Acting on LaFleur’s
acceptance, Camp signaled Klevens to make the arrest, which was executed by
other officers responding to Klevens’s order. Three days later, LaFleur was
dismissed as Athletic Director of Southern University.
      LaFleur was prosecuted in the Texas state court, but he was ultimately
acquitted of all charges in a jury trial. He then filed this federal cause of action,
suing Officer Camp, Sergeant Klevens, and Chief Charles McClelland, Jr.,
claiming: violations of his Fourth Amendment rights due to a lack of probable
cause for his arrest; violations of his Fourteenth Amendment substantive due
process rights due to Defendants’ effectuation of a reverse-sting operation,
allegedly in violation of Texas state law; liability for official policies or
governmental customs condoning the individual actions of Officer Camp and
Sergeant Klevens, under Monell v. New York City Dept. of Social Services, 436
U.S. 658 (1978); and finally, malicious prosecution. The district court granted
summary judgment to all the defendants and dismissed all of LaFleur’s claims.




                                         2
    Case: 15-20195     Document: 00513217063        Page: 3   Date Filed: 10/02/2015



                                   No. 15-20195
                                          II.
      We review a grant of summary judgment de novo, applying the same
standard as did the district court. E.g., Cuellar v. Keppel Amfels, L.L.C., 731
F.3d 342, 345 (5th Cir. 2013). Under that standard, summary judgment is
appropriate “if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). All evidence from the non-movant must be believed, and all
justifiable inferences must be drawn in their favor. Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 255 (1986).
                                          III.
                                  A. Officer Camp
      We first consider LaFleur’s claims alleging the violation of his Fourth
Amendment rights by Officer Camp. He contends that Officer Camp somehow
lacked probable cause to arrest him because she, herself, engaged in illegal
activity by carrying out the reverse-sting operation. No authority is cited for
this meritless argument. It is clear that it was not unreasonable for Officer
Camp to assume probable cause for solicitation of prostitution by LaFleur.
LaFleur actively involved himself in every aspect of the crime, i.e., greeting,
negotiating, and agreeing to the terms, of the solicitation.          In short, his
conversation and agreement provided ample information to establish probable
cause for solicitation of prostitution.
      Additionally, LaFleur raises a Fourteenth Amendment substantive due
process claim, arguing that Officer Camp, in starting their conversation,
engaged in illegal activity in order to manufacture a case against him and that
such conduct somehow violated relevant Texas solicitation law.              LaFleur
further argues that this alleged violation of Texas state law, and the reverse-
sting operation that ended in his arrest, violated his substantive due process
rights. LaFleur, however, cites no authority for this proposition, and for good
                                           3
    Case: 15-20195    Document: 00513217063     Page: 4    Date Filed: 10/02/2015



                                 No. 15-20195
reason, because there is none. This argument is at best a veiled entrapment
defense, a defense which LaFleur has disavowed at every turn. This type of
non-coercive undercover investigation has never been recognized by this Court
as the kind of conscience-shocking, egregious, and extreme conduct necessary
to constitute a substantive due process violation.        Additionally, LaFleur
ignores that this Court has upheld reverse-sting operations that were based on
probable cause substantiated under Texas Penal Code § 43.02 for similar, and
even less expressive sexual propositions than those made by LaFleur. See, e.g.,
Crow v. Relken, 2007 WL 87662, at *1-2 (S.D. Tex. 2007), aff’d, Crow v. Relkin,
264 F. App'x 421, 422 (5th Cir. 2008).
      Because probable cause was established, Officer Camp is entitled to
qualified immunity on all Fourth Amendment claims. Additionally, to the
extent he tries to frame a substantive due process claim on these allegations,
LaFleur’s Fourteenth Amendment claims are also unsupported. Thus, we
affirm the district court’s grant of summary judgment with respect to all claims
against Officer Camp.
                             B. Sergeant Klevens
      Next, we turn to LaFleur’s claims against Sergeant Klevens. LaFleur
asserts that because Officer Camp lacked probable cause, Sergeant Klevens
also lacked probable cause to rely on Camp’s arrest signal. We have already
decided that Officer Camp had probable cause to make the arrest. Officers are
allowed to make arrests pursuant to information they “reasonably believe” is
made by “an account of criminal activity from a seemingly reliable witnessing
officer.” Deville v. Marcantel, 567 F.3d 156, 167 (5th Cir. 2009). In this case,
Klevens relied on Camp’s signal that an arrest should be made, and authorized
the two officers who made the arrest. Because there is no convincing argument
asserted that Sergeant Klevens acted unreasonably, he is entitled to qualified


                                         4
    Case: 15-20195     Document: 00513217063       Page: 5   Date Filed: 10/02/2015



                                    No. 15-20195
immunity.    Accordingly, we affirm the district court’s grant of summary
judgment with respect to all claims against Sergeant Klevens.
                                 C. Chief McClelland
      Next, we consider LaFleur’s claims against Chief McClelland. LaFleur
seems to assert constitutional liability based on an official policy or
governmental     custom     to    conduct   reverse-sting    operations,     and/or,
alternatively, based on the failure of the municipality adequately to train or
supervise such operations. By either route, Monell controls, and LaFleur’s
claim fails. Under Monell, a municipality and/or its policymakers may be held
liable under § 1983 “when execution of a government’s policy or custom . . . by
those whose edicts or acts may fairly be said to represent official policy, inflicts
the injury. . . .” Monell, 436 U.S. at 694; see also Peterson v. City of Fort Worth,
588 F.3d 838, 847 (5th Cir. 2009) (requiring plaintiffs to show “(1) an official
policy (2) promulgated by the municipal policymaker (3) [that was also] the
moving force behind the violation of a constitutional right”).             LaFleur’s
complaints only focus on his generalized grievances that relate to the concept
of undercover reverse-sting operations generally and their use as a tool of law
enforcement by the Houston Police Department. This lack of specificity alone
undermines any such Monell claim. In any event, he must show the violation
of some specific constitutional right that resulted from the alleged illegal policy
and, as we have noted, he has shown none. Monell liability simply does not
apply. Thus, we affirm the district court’s grant of summary judgment with
respect to all claims against Chief McClelland.
                            D. Malicious Prosecution
      Finally, we consider LaFleur’s claims for malicious prosecution under
Texas state law. “To prevail on a malicious prosecution claim in Texas,” the
plaintiff must establish that “the Defendant acted without probable cause . . .
[and] with malice.” Crow, 2007 WL 87662, at *2 (emphasis added) (citing
                                  5
    Case: 15-20195    Document: 00513217063      Page: 6   Date Filed: 10/02/2015



                                 No. 15-20195
Taylor v. Gregg, 356 F.3d 453, 455 (5th Cir. 1994)). LaFleur claims that
prosecution was pursued without probable cause and with malice. As we have
indicated here, the police had adequate probable cause to make the arrest in
question. LaFleur’s claim that malice was inferred due to the initiation of his
prosecution without probable cause is likewise unconvincing. Thus, we affirm
the district court’s grant of summary judgment with respect to LaFleur’s
malicious prosecution claims.
                                       IV.
      For these reasons, the district court’s judgment is, in all respects
                                                                    AFFIRMED.




                                        6